United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                      December 4, 2008

                                           Before



                           Hon. JOEL M. FLAUM, Circuit Judge

                           Hon. ILANA DIAMOND ROVNER, Circuit Judge

                           Hon. DIANE P. WOOD, Circuit Judge




Nos. 08‐1743, 08‐1744, 08‐1746, 
08‐1747, 08‐1749 & 08‐1750                          Appeals from the United States District
                                                    Court for the Northern District of
SHAHID R. KHAN and ANN C.                           Illinois, Eastern Division.
KHAN, et al.,
                                                    Nos. 07 CV 2570, 07 CV 2571,
             Petitioners‐Appellees,                 07 CV 2573, 07 CV 2575, 07 CV 2583
                                                    & 07 CV 2574
             v.
                                                    Ruben Castillo,
UNITED STATES OF AMERICA,                           Judge.

             Respondent‐Appellant.



                                          ORDER

   The slip opinion of this court issued on November 20, 2008, is amended as follows:




                                                                       ‐ over ‐
Nos. 08‐1743, et al.,                                                      Page 2



   On Page 2, first full paragraph, line 11 should now read:

              Chevron framework.  For the reasons explained below, we conclude
              that the statute is ambiguous and the Treasury Regulation is
              reasonable.  We reverse the district court’s holding and remand
              for the district court to consider taxpayers’ remaining challenges
              to enforcement of the summonses.




   On Page 15, the Conclusion should now read:

              For the foregoing reasons, we REVERSE the district court’s holding,
              and we REMAND for the district court to consider taxpayers’
              remaining challenges to enforcement of the summonses.